DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 3/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 rejected under 35 U.S.C. 101 because the claims cover material not found in any of the four statutory categories and is therefore outside the scope of 35 U.S.C. 101.  The claims recite a system comprising an encoder and two key generators.  While the claims can be interpreted as hardware, which would be within the scope of the statute, the claims are also able to be interpreted as being wholly software, which would be outside the scope of the statute.  Therefore, the claims are rejected as being software per se.  Applicant may be able to overcome this rejection by amending the claims to recite elements, which preclude interpretation of the invention in a manner that is wholly software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites, “the playlist” and “the starting position”, which lack antecedent basis. Examiner suspects that claim 20 was intended to depend from claim 19 and not the recited claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterka (U.S. Pat. App. Pub. 2002/0172366 A1).
Regarding claim 9, Peterka discloses: a method comprising: obtaining a service level access key in accordance with successful authorization of access to a service (a media program is encrypted in segments. Peterka paras. 0082 and 0084. A preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084.); requesting a plurality of segments of a media content item associated with a channel of the service and in parallel requesting a channel level access key to the channel (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key, the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.); decrypting a first segment of the plurality of segments using the service level access key upon receiving the first segment (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key. Peterka para. 0084.); and decrypting a second segment of the plurality of segments with the channel level access key upon successful request of the channel level access key (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key, the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 15, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Peterka in view of Mamidwar (U.S. Pat. App. Pub. 2008/0123859 A1).
Regarding claim 1, Peterka discloses: a method comprising: encrypting a plurality of segments of a media content item, [according to a segment encryption pattern], by encrypting a first portion of the plurality of segments with a service level access key unique to a service (a media program is encrypted in segments. Peterka paras. 0082 and 0084. A preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084.) and encrypting a second portion of the plurality of segments with a channel level access key unique to a channel associated with the service (while the client is viewing the free preview segment of the content data – having decrypted the initial content with the preview key, the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.); providing the service level access key in accordance with successful authorization of user access to the service (clients are provisioned a free preview key as part of using the system. Peterka para. 0084. The service allows clients (interpreted as having at least a minimum level of relationship with the service) to connect and access a limited level of content from the service prior to payment. Peterka para. 0084.); and providing the channel level access key in response to a request for the channel and in accordance with a determination of entitlement to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).  
Peterka does not disclose: encrypting media content according to a segment encryption pattern.
However, Mamidwar does disclose: encrypting media content according to a segment encryption pattern (encrypting a transport stream into portions grouped in a temporal pattern of ten second intervals. Mamidwar paras. 0022-0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with encrypting the content according to a segment encryption pattern based upon the teachings of Mamidwar. The motivation being to increase security by applying multiple encryption keys and algorithms to a broadcast content stream. Mamidwar para. 0017.
Regarding claim 3, Peterka in view of Mamidwar discloses the limitations of claim 1, wherein a first number of segments in the first portion of the plurality of segments is the same as a second number of segments in the second portion of the plurality of segments (different keys are generated to encrypt different portions of a sequence of transport packets at certain intervals. Mamidwar para. 0021. Grouping portions of the transport packet sequence into intervals implies a regular and equal portioning of segments for encryption.).  
Regarding claim 4, Peterka in view of Mamidwar discloses the limitations of claim 1, further comprising: updating the service level access key at a first rate; and updating the channel level access key at a second rate, different from the first rate (clients are able to purchase content at different times such as by subscription or specific content over a short period of time. Peterka para. 0050. The content purchase initiates allocation of specific content keys – service keys have a longer lifetime than a program key that would be assigned to a single program event. Peterka para. 0065.).  
Regarding claim 5, Peterka in view of Mamidwar discloses the limitations of claim 1, wherein providing the service level access key in accordance with successful authorization of user access to the service includes: receiving a request to validate a user has signed up for the service; and obtaining the service level access key for the service in accordance with successful authorization of the user access by the user to the service (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. Provisioning of a client, particularly when the system is issuing a key to that client implies a validation that the client has initiated a relationship with the service.).  
Regarding claim 6, Peterka in view of Mamidwar discloses the limitations of claim 1, wherein providing the channel level access key in response to the request for the channel and in accordance with the determination of entitlement to the channel includes: determining, based on subscriber data, whether a user is entitled to the channel; and obtaining the channel level access key for the channel in accordance with the determination of entitlement by the user to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Regarding claim 15, Peterka discloses: a system comprising: an encoder operable to encrypt a plurality of segments of a media content item, [according to a segment encryption pattern], by encrypting a first portion of the plurality of segments with a service level access key unique to a service (a media program is encrypted in segments. Peterka paras. 0082 and 0084. A preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084.) and encrypting a second portion of the plurality of segments with a channel level access key unique to a channel associated with the service (while the client is viewing the free preview segment of the content data – having decrypted the initial content with the preview key, the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.); a service level access key generator, connectable to the encoder, operable to provide the service level access key in accordance with successful authorization of user access to the service (clients are provisioned a free preview key as part of using the system. Peterka para. 0084. The service allows clients (interpreted as having at least a minimum level of relationship with the service) to connect and access a limited level of content from the service prior to payment. Peterka para. 0084.); and a channel level access key generator, connectable to the encoder, operable to provide the channel level access key in response to a request for the channel and in accordance with a determination of entitlement to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).  
Peterka does not disclose: encrypting media content according to a segment encryption pattern.
However, Mamidwar does disclose: encrypting media content according to a segment encryption pattern (encrypting a transport stream into portions grouped in a temporal pattern of ten second intervals. Mamidwar paras. 0022-0023.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with encrypting the content according to a segment encryption pattern based upon the teachings of Mamidwar. The motivation being to increase security by applying multiple encryption keys and algorithms to a broadcast content stream. Mamidwar para. 0017.
Regarding claim 17, Peterka in view of Mamidwar discloses the limitations of claim 15, wherein providing the service level access key in accordance with successful authorization of user access to the service includes: receiving a request to validate a user has signed up for the service; and obtaining the service level access key for the service from the service level access key generator in accordance with successful authorization of the user access by the user to the service (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. Provisioning of a client, particularly when the system is issuing a key to that client implies a validation that the client has initiated a relationship with the service.).  
Regarding claim 18, Peterka in view of Mamidwar discloses the limitations of claim 15, wherein providing the channel level access key in response to the request for the channel and in accordance with the determination of entitlement to the channel includes: determining, based on subscriber data, whether a user is entitled to the channel; and obtaining the channel level access key for the channel from the channel level access key generator in accordance with the determination of entitlement by the user to the channel  (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).

Claims 2, 16 rejected under 35 U.S.C. 103 as being unpatentable over Peterka in view of Mamidwar in view of Fors (U.S. Pat. App. Pub. 2005/0135622 A1).
Regarding claim 2, Peterka in view of Mamidwar discloses the limitations of claim 1, wherein: the service level access key is [generated based on a first seed] and shared among a plurality of channels associated with the service (the general key is distributed during provisioning – before the system knows what content is requested. Peterka para. 0082. Therefore, can be used for the first portion of the encrypted program material, regardless of the channels requested. Peterka para. 0082.). 
Peterka in view of Mamidwar does not disclose: first key generated based on a first seed; and the channel level access key is generated based on a second seed, different from the first seed. 
However, Fors does disclose: first key generated based on a first seed (using the dynamic seed, the key manger uses a first seed to generate a first key. Fors para. 0027.); and the channel level access key is generated based on a second seed, different from the first seed (subsequent keys are generated based upon a newly available dynamic seed. Fors para. 0027.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with generating different keys using different seed variables based upon the teachings of Fors. The motivation being the advantage of providing dynamic key provisioning to increase security between server and client. Fors para. 0028.
Regarding claim 16, Peterka in view of Mamidwar discloses the limitations of claim 15, wherein: the service level access key generator is further operable to generate the service level access key [based on a first seed], wherein the service level access key is shared among a plurality of channels associate with the service (the general key is distributed during provisioning – before the system knows what content is requested. Peterka para. 0082. Therefore, can be used for the first portion of the encrypted program material, regardless of the channels requested. Peterka para. 0082.). 
Peterka in view of Mamidwar does not disclose: first key generated based on a first seed (using the dynamic seed, the key manger uses a first seed to generate a first key. Fors para. 0027.); and the channel level access key generator is further operable to generate the channel level access key based on a second seed, different from the first seed.
However, Fors does disclose: first key generated based on a first seed; and the channel level access key generator is further operable to generate the channel level access key based on a second seed, different from the first seed (subsequent keys are generated based upon a newly available dynamic seed. Fors para. 0027.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with generating different keys using different seed variables based upon the teachings of Fors. The motivation being the advantage of providing dynamic key provisioning to increase security between server and client. Fors para. 0028.

Claims 7-8, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Peterka in view of Mamidwar in view of Kandanala (U.S. Pat. App. Pub. 2013/0042284 A1).
Regarding claim 7, Peterka in view of Mamidwar discloses the limitations of claim 1. Peterka in view of Mamidwar does not disclose: further comprising: marking in a playlist the segment encryption pattern, including indicating whether a respective segment in the first portion or the second portion of the plurality of segments is encrypted with the service level access key or the channel level access key; marking in the playlist a starting position to play the media content item, wherein the starting position aligns with a first segment in the first portion of the plurality of segments; and providing the playlist to a client device requesting the media content item.
However, Kandanala does disclose: further comprising: marking in a playlist the segment encryption pattern (graphical user interface displaying the pay-per-view calendar. Kandanala Fig. 13, element 1305 and para. 0096. The calendar conveys a list of content segments that are encrypted with special segment keys, which can be unlocked upon client payment. Kandanala para. 0096.), including indicating whether a respective segment in the first portion or the second portion of the plurality of segments is encrypted with the service level access key or the channel level access key (the pay-per-view portal displays a variety of events including purchasing history, purchased programs, and other content such as free viewing content. Kandanala para. 0091. Protected pay content would be protected by the recited channel level access key, whereas the free viewing content would only be protected by the service level access key.); marking in the playlist a starting position to play the media content item, wherein the starting position aligns with a first segment in the first portion of the plurality of segments (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.); and providing the playlist to a client device requesting the media content item (the time queue is a display for the user and can activate for delivery the purchased programs to customers. Kandanala para. 0078.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.
Regarding claim 8, Peterka in view of Mamidwar in view of Kandanala discloses the limitations of claim 7, further comprising: adding a new segment to the playlist; and adjusting the starting position to align with a second segment in the first portion of the plurality of segments (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.).
Regarding claim 19, Peterka in view of Mamidwar discloses the limitations of claim 15. Peterka in view of Mamidwar does not disclose: wherein the encoder is further operable to: mark in a playlist the pattern, including indicating whether a respective segment in the first portion or the second portion of the plurality of segments is encrypted with the service level access key or the channel level access key; mark in the playlist a starting position to play the media item, wherein the starting position aligns with a first segment in the first portion of the plurality of segments; and provide the playlist to a client device requesting the media content item.
However, Kandanala does disclose: wherein the encoder is further operable to: mark in a playlist the pattern (graphical user interface displaying the pay-per-view calendar. Kandanala Fig. 13, element 1305 and para. 0096. The calendar conveys a list of content segments that are encrypted with special segment keys, which can be unlocked upon client payment. Kandanala para. 0096.), including indicating whether a respective segment in the first portion or the second portion of the plurality of segments is encrypted with the service level access key or the channel level access key (the pay-per-view portal displays a variety of events including purchasing history, purchased programs, and other content such as free viewing content. Kandanala para. 0091. Protected pay content would be protected by the recited channel level access key, whereas the free viewing content would only be protected by the service level access key.); mark in the playlist a starting position to play the media item, wherein the starting position aligns with a first segment in the first portion of the plurality of segments (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.); and provide the playlist to a client device requesting the media content item (the time queue is a display for the user and can activate for delivery the purchased programs to customers. Kandanala para. 0078.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.  
Regarding claim 20, Peterka in view of Mamidwar discloses the limitations of claim 15. Peterka in view of Mamidwar does not disclose: wherein the encoder is further operable to: add a new segment to the playlist; and adjust the starting position to align with a second segment in the first portion of the plurality of segments.
However, Kandanala does disclose: wherein the encoder is further operable to: add a new segment to the playlist; and adjust the starting position to align with a second segment in the first portion of the plurality of segments (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Peterka.
Regarding claim 10, Peterka discloses the limitations of claim 9, wherein requesting the plurality of segments of the media content item associated with the channel of the service and in parallel requesting the channel level access key to the channel includes: receiving a request to access the channel (the client requests to view content. Peterka para. 0082.); and in response to receiving the request: requesting the media content item from a first server, wherein the first server stores the plurality of segments of the media item content (the client requests to view content, which initiates the streaming of the encrypted content from the server to the client. Peterka para. 0082.); and requesting, in parallel, the channel level access key to the channel from a [second] server, different from the first server (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key, the client can accept the concurrent offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).  
Peterka does not disclose requesting a second key from a second server. However, it would have been obvious to one of ordinary skill in the art to separate key generation in one server into generating additional keys in an additional server.  The partitioning and separation of computational functionality is not new and is well known in the art. The motivation for separating key generation into multiple servers would be to distribute the computational resources required to generate keys and to isolate keys in the interest of securely storing the elements.
Regarding claim 11, Peterka discloses the limitations of claim 10, wherein obtaining the service level access key in accordance with successful authorization of access to the service includes: [determining whether or not a user has signed up for the service;] requesting, without user intervention, the service level access key from the second server in accordance with a determination that the user has signed up for the service; and loading the service level access key independently of a channel change (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. Provisioning of a client, particularly when the system is issuing a key to that client implies a validation that the client has initiated a relationship with the service.).  
Peterka does not disclose determining whether or not a user has signed up for the service. However, it would have been obvious to one of ordinary skill in the art to determine whether or not a user has signed up for the service based upon the cited reference’s disclosure that the service keys are distributed to clients upon the provisioning step (See Peterka para. 0082.). It is well known in the art that the process of provisioning of resources includes at least a minimum level of relationship between the elements providing the resources and those receiving the resources. In this case, the distribution of resources are key, which are intended to be used to enable a client to decrypt concurrently distributed content, which would logically only be available to a user who has at least requested the content. Examiner notes that a reasonably broad interpretation of “signed up” is employed, which does not require a client to actually subscribe to the service or reach any level of relationship beyond a mere indication of a connection for transferring data to the client.  The motivation being that any communicative relationship between electronic systems will require provisioning as its initial step.
Regarding claim 12, Peterka discloses the limitations of claim 10, further comprising: receiving the channel level access key from the second server prior to decrypting the second segment of the plurality of segments (the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).  

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Peterka in view of Kandanala.
Regarding claim 13, Peterka discloses the limitations of claim 9. Peterka does not disclose: further comprising: receiving a playlist indicating a starting position to play the media content item, wherein the starting position coincides with the first segment protected with the service level access key; and rendering the media content item starting with first segment in accordance with the playlist.
However, Kandanala does disclose: further comprising: receiving a playlist indicating a starting position to play the media content item (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.), wherein the starting position coincides with the first segment protected with the service level access key; and rendering the media content item starting with first segment in accordance with the playlist (the pay-per-view portal displays a variety of events including purchasing history, purchased programs, and other content such as free viewing content. Kandanala para. 0091. Protected pay content would be protected by the recited channel level access key, whereas the free viewing content would only be protected by the service level access key.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.
 Regarding claim 14, Peterka discloses the limitations of claim 9, further comprising: and in response to receiving the input, displaying a segment of the preview, including decoding the segment of the preview with the service level access key (a  preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084.). 
Peterka does not disclose: displaying previews of channels associated with the service; receiving an input selecting a preview of the previews.
However, Kandanala does disclose: displaying previews of channels associated with the service (PPV events calendar. Kandanala Fig. 7 elements 710-1 … 710-7 and para. 0066.); receiving an input selecting a preview of the previews (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the providing of multicasting program content to a plurality of clients as an encrypted free preview of Peterka with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Candelore (U.S. Pat. App. Pub. 2004/0047470 A1), multiple partial encryption divided into segmented for transmission over separate channels; Mick (U.S. Pat. App. Pub. 2020/0104533 A1), managing encrypted media content for streaming using a playlist; May (U.S. Pat. App. Pub. 2011/0246621 A1), real-time streaming employing encryption of data segments; Logan (U.S. Pat. App. Pub. 2008/0155616 A1), broadcast distribution of media content employing encrypted segments; Phirmis (U.S. Pat. App. Pub. 2018/0181724 A1), protecting multimedia content by means of segment encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493